United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-30631
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KERRY NATION,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:02-CR-30043-5
                       --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Kerry Nation appeals the district court’s denial of a post-

conviction motion to dismiss a multi-count indictment charging

numerous defendants as being part of a crack cocaine distribution

ring run by the Nation family.   The district court concluded that

the motion should be treated as a 28 U.S.C. § 2255 motion and that

it could not entertain the motion because all the movants had

pending appeals.    Only Kerry Nation signed the notice of appeal,

and the notice does not name the individual appellants.         Rather,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30631
                                 -2-

the notice says that defendants, “Lee Dell Nation, et al.” appeal

the denial of the district court’s order.

     We need not reach any jurisdictional or procedural issues

raised by the Government, because we conclude that the appeal is

frivolous.   See United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000); United States v. Weathersby, 958 F.2d 65, 66 (5th Cir.

1992).   The contention on appeal that the indictment is defective

because it does not allege specific intent and does not specify the

mixture containing cocaine base is patently without merit.          The

indictment   plainly   states    that   the   defendants   intentionally

conspired and agreed to distribute 50 grams or more of a mixture or

substance containing cocaine base.       This is sufficient to allege

specific intent, see United States v. Purvis, 580 F.2d 853, 857-58

(5th Cir. 1978), and to put defendants on notice of the offense

with which they were charged.       United States v. Gaytan, 74 F.3d
545, 551 (5th Cir. 1996). Accordingly, this appeal is dismissed as

frivolous.   5th CIR. R. 42.2.

     DISMISSED AS FRIVOLOUS.